DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on November 19, 2020 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. Applicant specifically argues that Overrath does not disclose the invention as claimed. However, the claims (specifically claims 21 and 22) have not clearly set forth a single press having two stations wherein each stations has specific tools, as Applicant suggests in the Remarks. In fact, the claim language has introduced new 35 U.S.C. 112 issues, as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 21 recites:
“A two station contact heating tool and hot-forming and press-hardening tool in a single press for the simultaneous production of four hot-formed and press-hardened motor vehicle components during a stroke of the single press, comprising first and second stations arranged in series, the first station having four contact heating tools and the second station having four hot-forming and press-hardening tools, which tools are arranged in parallel in the stations, wherein during a stroke of the single press, four blanks are contact heated in the four contact heating tools in the first station and four-different previously heated blanks are hot-formed and press-hardened in the second station to simultaneously form four motor vehicle components during the stroke of the single press.”
The limitations in claim 21 make it unclear if the first and second stations are actually contained or are within the single press. The preamble states the tools are “in a single press for the simultaneous production of…” but this does not positively recite “a single press.” The body of the claim is further defining that the “two station contact heating tool and hot-forming and press-hardening tool” not the “press.” In other words the tool comprises first and second stations. The claim needs to clearly set forth a single press comprising stations wherein the stations have the tools.

Claims 22 recites:
“A two station contact heating tool and hot-forming and press-hardening tool (in a) single press for the simultaneous production of two hot-formed and press-hardened motor vehicle components during a stroke of the single press, comprising first and second stations arranged in series, the first station having two contact heating tools and the second station having two hot-forming and press-hardening tools, which tools are arranged in parallel in the stations, wherein during the stroke of the single press, two blanks are contact heated in the first station and two-different previously heated blanks transferred from the first station are hot-formed and press-hardened in the second station to simultaneously form the two motor vehicle components during the stroke of the single press.”
Similarly to claim 21, the limitations in claim 22 make it unclear if the first and second stations are actually contained or are within the single press. The preamble states the tools are assumingly “(in a) single press for the simultaneous production of…” It is noted that the words “in a” are missing before “single press.” It is further noted that that claims 2-18 are assumed to also be missing “in a” before “single press” in each preamble. This does not positively recite “a single press.” The body of the claim is further defining the “two station contact heating tool and hot-forming and press-hardening tool” not the “press.” In other words the tool comprises first and second stations. The claim needs to clearly set for a single press comprising stations wherein the stations have the tools.
Claim 16 (which depends from claim 22) recites:  “wherein the hot forming is already completed...” There is insufficient antecedent basis for the limitation “the hot forming.”  It is noted that claims 16 and 22 are apparatus claims and there are no active method steps set forth. 

Claim 20 recited: 
“A method for the producing of two hot-formed and press-hardened motor vehicle components using two contact heating tools and two hot forming and press-hardening tools arranged in series in a single press, a first station containing the two contact heating tools and a second station containing the two hot-forming and press-hardening tools, the tools being arranged in parallel in the stations comprising the steps of:
placing blanks in the first station and the second station to produce two hot-formed and press-hardened components in the stations during a stroke of the single press during a stroke of the press; 
removing the two components from the second station;
transferring the produced two contact heated blanks from the first station to the second station; 
placing two new blanks in the two contact heating tools in the first station; then
contact heating and hot-forming and press-hardening the blanks during a stroke of the single press, 
wherein the two new blanks are contact heated in the two contact heating tools of the first station and the two contact heated blanks transferred from the first station are hot-formed and press-hardened in the two hot-forming and press hardening tools of the second station to thereby form two motor vehicle components during the stroke of the single press which components are mirror inverted motor vehicle components.



Claim 20, lines 1-2 recites: “A method for the producing of two hot-formed and press-hardened motor vehicle components.” There is insufficient antecedent basis for the limitation “the producing…” It is further noted this is not a positive recitation of performing the method of “producing...components”

Claim 20, lines 6-8 recites: “placing blanks in the first station and the second station to produce two hot-formed and press-hardened components during a stroke of the press,”
It is not clear how simply “placing” blanks in the die would “produce” the desired components. As previously suggested deletion of the following recitation: “to produce two hot-formed and press-hardened motor vehicle components during a stroke of the press” would assist in alleviating this particular rejection since it is not positively reciting an action step of the method and at this point in the method the components are not produced; therefore, it is unclear what is required. 

Claim 20, lines 10-11 recites: “removing the two components form the second station.” It is not clear why a “removing” step is required before the transferring and heating steps since the removal of the components from the second station would indicate that the components are completed and no longer in the device. It is suggested to remove this limitation to alleviate this particular rejection.




Claim 20, lines 12-13 recites: 
“transferring the produced two contact heated blanks from the first station to the second station…” 
It is unclear how there are now only “two blanks” since the previously recitation of placing “blanks” (i.e. two or more blanks) in the tools allows for two or more blanks to be placed. If only two blanks are to be heated, then only two blanks should be placed in the tools. Additionally, it is unclear how the blanks are heated since no positively recited step of heating has been set forth. The blanks were only placed in the tools thus far.

Claim 20, lines 14-15 recites: “contact heating and hot-forming and press-hardening the blanks during a stroke of the press,” 
It is not clear which “blanks” are being heated and hot-formed and press-hardened since “blanks” have been recited on line 6 and “the produced two contact heated blanks” have been set forth on line 12 and then “two new blanks” are set forth on line 13.

Claim 20, lines 15-18 recites: “wherein the two new blanks are contact heated in the two contact heating tools of the first station and the two contact heated blanks transferred from the first station are hot-formed and press-hardened in the two hot-forming and press hardening tools of the second station”
It is noted that “wherein” statements are used to further define previously set forth elements. In this case, it is not clear which step is trying to be further defined or if the limitation is meant to set forth an additional step.

Claim 20, lines 17-20 recites: “to thereby simultaneously form two motor vehicle components during the stroke of the press which components are mirror inverted motor vehicle components.” 
It is noted that this “thereby” limitation is not given patentable weight. Please see MPEP 2111.04 "‘whereby (thereby) clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  It is further not clear if this limitation is meant to introduce an additional method step or further define a previously set forth step.

Examiner notes that no art has been applied to claim 20; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 4, 8, 10, 11, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overrath et al. (hereafter “Overrath”) (US 2011/0283851), previously presented, as best understood.
With regards to claim 22, Overrath discloses a two station contact heating tool (7) and hot-forming and press-hardening tool press (10) for the simultaneous production of two hot-formed and press-hardened motor vehicle components [2’, paragraph 0032] during a stroke of the press, 
comprising first (7) and second stations (10) arranged in series, as seen in at least Figure 1, the first station (7) having two contact heating tools (7.4, 7.5) and the second station (10) having two hot-forming and press-hardening tools (10.1, 10,2), which tools are arranged in parallel in the stations, as seen in at least Figure 3, 
wherein during the stroke of the press [it is noted that a “stroke of the press” is considered to be to be an up and down movement of the tools in each station and that both the first station (7) and the second station (10) are able to be controlled; furthermore, it is noted that the claim as currently presented does not require that the stations and corresponding tools are in a single press], two blanks are contact heated in the first station (7) and the two previously heated blanks from the first station (7) are hot-formed and press-hardened in the second station (10).
With regards to claim 4, Overrath discloses wherein the two hot-forming and press-hardening tools further comprises a combined hot-cutting and/or hot-perforating tools, paragraph 0043.

With regards to claim 10, Overrath discloses wherein the two contact heating tools have at least one contact plate (7.1, 7.2) heated by an inductor, paragraph 0033.
With regards to claim 11, Overrath discloses wherein the two contact heating tools have at least one contact plate (7.1, 7.2) that is formed by an electrically heatable conductor, paragraph 0033.
With regards to claim 15, Overrath discloses wherein the two hot-forming and press-hardening tools each have an additional trimming tool and/or perforating tool, paragraph 0043.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Overrath, as best understood.
With regards to claim 21, Overrath discloses a two station contact heating tool (7) and hot-forming and press-hardening tool press (10) for the simultaneous production of four  hot-formed and press-hardened motor vehicle components [2’, paragraph 0032] during a stroke of the press, 
comprising first (7) and second stations (10) arranged in series, as seen in at least Figure 1, the first station (7) having four contact heating tools (7.4, 7.5) and the second station (10) having two hot-forming and press-hardening tools (10.1, 10,2), which tools are arranged in parallel in the stations, as seen in at least Figure 3, 

Overrath discloses the invention substantially as claimed except for wherein the second station (10) explicitly states having four hot-forming and press-hardening tools. It is noted that Overrath does explicitly state having four contact heating tools (7.4, 7.5) wherein four blanks are contact heated, as seen in Figures 3-4 and paragraph 0035. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a total of four hot-forming and press-hardening tools in order to accommodate the blanks being transferred from the four heating tools in the first station to the hot-forming and press-hardening tools.

Claims 2, 3, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Overrath in view of Loesch (US 2013/0205863), previously cited.
Overrath also discloses wherein the two contact heating tools (7.4) are mounted on a top die or support plate (7.1) and the two hot-forming and press-hardening tools (10) are mounted on a top die or support plate, as seen in at least Figure 1. Overrath also discloses a press table (7.2).
Overrath discloses the invention substantially as claimed except for wherein the tools are mounted resiliently on a top die and the tools are resiliently mounted so as to be relative movable on a support plate of the press. Loesch is relied upon to teach a press comprising a press-.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Overrath in view of Yoshii et al. (hereafter “Yoshii”) (US Patent 6,109,087), previously cited.
Overrath discloses the invention substantially as claimed except for wherein the press is a servopress. Yoshii is relied upon to teach a transfer press machine having a servo motor in order to produce faster operating speeds, Column 1, lines 15-21. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Overrath’s mechanical press with a servomotor, as taught by Yoshii, since it would have been obvious to try this system when choosing from a finite number of identified, predictable solutions for operating a press, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Claims 5-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Overrath in view of Shima et al. (hereafter “Shima”) (WO 2010/150683A1), previously cited.

 With regards to claim 5, Shima is relied upon to a hot-forming system wherein a conveyor (14) is provided which transfers the heated blanks from the heating tools into the hot-forming and press-hardening tools, as seen in at least Figure 2.
With regards to claims 6 and 7, Shima is also relied upon to teach wherein the heated blanks are transferred by the conveyor from the heating tools into the hot-forming and press-hardening tools in a time less than or equal to the press cycle and in a time that is a part of the press cycle [paragraph 0056-0059].
With regards to claim 18, Shima is also relied upon to teach wherein a linear conveyor system (14) which is formed from at least two rails (71) lying opposite in parallel is provided along heating and forming tool, the rails being shiftable in at least one translatory direction and gripping elements  (70a, 70b, 70c) being arranged on the rails, the gripping elements being shiftable in the axial direction of the rails, and wherein the gripping elements are raisable and lowerable in the vertical direction orthogonally to the axial direction of the rails, as seen in at least Figure 2 and paragraph 0038.
With regards to claim 19, Shima is also relied upon to teach wherein the rails are shiftable orthogonally to the axial direction thereof and outward or inward with respect to the heating and forming tool, and/or wherein the rails are shiftable in the axial direction thereof, as seen in at least Figure 2 and paragraph 0038.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Overrrath’s transfer means would have a .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Overrath in view of Ishiguro et al. (hereafter “Ishiguro”)(US Patent 8,455,801), previously cited.
Overrath disclose the invention substantially as claimed except for corresponding electric compensating elements in the contact heating tools.
With regards to claim 12, Ishiguro is relied upon to teach wherein the contact heating tools have one electric compensating element (5) each, wherein a current conducting cross-sectional area of the compensating element added to the current-conducting cross-sectional area of the blank to be heated form an overall current-conducting cross-sectional area, wherein, by configuration of the overall current-conducting cross-sectional area, a homogeneous heating of the blank takes place in a targeted manner, “heated uniformly” described in at least Examples 1 and 3.
With regards to claim 13, Ishiguro also teaches wherein the contact heating tools have one electric compensating element (5) each, wherein a current conducting cross-sectional area of the compensating element added to the current-conducting cross-sectional area of the blank to be heated form an overall current-conducting cross-sectional area, wherein, by configuration of the overall current-conducting cross-sectional area, a partially differing heating takes place in a targeted manner, heating different parts of the material at different temperatures, described in Example 7.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA M EKIERT/            Primary Examiner, Art Unit 3725